Title: To Thomas Jefferson from John Jay, 5 May 1786
From: Jay, John
To: Jefferson, Thomas



Dear Sir
New York 5 May 1786

Accept my cordial thanks for your very friendly Letter of 25 Jany. last, in answer to mine of the preceding month. Your Reflections on the Subject of that Letter are perfectly just. The Liberty of the Press is certainly too important to the public, to be restrained for the sake of personal Considerations; especially as it is in every man’s power to frustrate Calumny, by not deserving censure; for altho Slander may prevail for a while, yet Truth and consistent Rectitude will ultimately enjoy their Rights. While I possess the Esteem of those who merit Esteem, the Effusions of unmerited Malevolence will give me no greater Concern, than what naturally results from the various other Evils to which we are liable. We cannot indeed be insensible to them, but we may bear them with Fortitude, and ballance them with the various Enjoyments which are also allotted to us in this world.
With the best wishes for your Happiness, and with real Esteem and Regard I am Dear Sir Your most obt. & very hble. Servt,

John Jay

